Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13- 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant elected without traverse on 01/28/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, and by dependency claims 2-12: Applicant has included the limitation “substantially outer cylindrical shell” in line 7. It is unclear what the metes and bounds of the terms “substantially outer” are. “Substantially” is not indefinite per se, but in this instance in order to for one of ordinary skill in the art it to understand the metes and bounds of the claim it is necessary to define what the cylindrical shell is “outer’ from and to what degree it must be outer to be “substantially outer”. It is further noted that generally “outer” is a condition which is either satisfied or not.

With regards to claim 1, and by dependency claims 2-12: Applicant has included process steps in the claims in such a way as to render the claim indefinite. Applicant has positively recited that the diameters “are adjusted to each other in such a manner” such that it appears the claim requires an “adjustment” step to achieve the interference fit. Such a process step which manipulates the claimed features of the apparatus has been found to be indefinite as it is unclear when infringement occurs (see MPEP §2173 II). The Examiner suggests the following language “the surface of the bore of the planetary carrier is configured such that a clearance fit …”
With regards to claim 2, Applicant has included process steps in the claims in such a way as to render the claim indefinite. Applicant has positively recited that “outer conical shell surface area of the support element are adjusted to each other in such a manner” such that it appears the claim requires an “adjustment” step to achieve the interference fit. Such a process step which manipulates the claimed features of the apparatus has been found to be indefinite as it is unclear when infringement occurs (see MPEP §2173 II). The Examiner suggests the following language “the surface of the outer conical shell is configured such that …”
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The Examiner cites Norem et al. (US 2013/0184114) as exemplary of the state of the art. Norem fails to teach the fit arrangements as claimed in combination with the other specific structural arrangements. Note that fits such as “interference” or “transition” fits impart distinct structural qualities  (e.g. diameter constraints) when considered under the guidance given in MPEP §2113.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOODY A LEE JR/Primary Examiner, Art Unit 3745